JUSTICE JIGANTI, dissenting: I fail to see how the admission of this evidence of a prior crime can be justified upon the basis of the modus operandi exception. Modus operandi has been defined as a like crime by the accused so nearly identical in method as to earmark it as the handiwork of the accused. (McCormick, Evidence §190, at 449 (2d ed. 1972).) For the exception to apply, more is demanded than the mere repeated commission of crimes of the same class. The device used must be so unusual and distinctive as to be like a signature. McCormick, Evidence §190, at 449 (2d ed. 1972). Illinois case law incorporates a similar definition of modus operandi. Evidence that the accused has committed another crime wholly independent of or disconnected from the one for which he is being tried is not admissible unless there are peculiar and distinctive features common to the crimes committed. (People v. Lehman (1955), 5 Ill. 2d 337, 125 N.E.2d 506; People v. Bond (1968), 99 Ill. App. 2d 45, 241 N.E.2d 218.) There must be substantial connecting links between the crimes which are “strikingly similar.” People v. Tate (1981), 87 Ill. 2d 134. In this case, the State alleges the following similarities between the prior and instant crimes; both victims were children, both were attacked in broad daylight in an alley, both victims were grabbed from behind, both victims had noticed the defendant in their vicinity before the attack, both attacks occurred on the southwest side of the city two days apart, and in both attacks the defendant tried to force his victims into an act of oral copulation. In my judgment, these are general similarities which do not rise to the level of the peculiar, unusual or distinctive features of a common scheme. (See People v. Middleton (1976), 38 Ill. App. 3d 984, 350 N.E.2d 223 (doctor injected a drug into six different victims on six separate occasions and then sexually assaulted each victim); People v. Shorter (1978), 59 Ill. App. 3d 468, 375 N.E.2d 513 (two separate occasions where the accused, armed with two containers of gasoline, used them as weapons to rob currency exchanges).) Grabbing girls in an alley for the purpose of sexually assaulting them does not constitute a “signature” of the accused, nor are two such crimes “strikingly similar.” I cannot conclude that the introduction of such evidence here was harmless error. Therefore, I would reverse the judgment of the trial court and remand for a new trial.